Case: 1:20-cv-01288-DCN Doc #: 9 Filed: 06/25/20 1 of 1. PagelD #: 64
I a 4 :

  

“46

ed ere ae 3e- ee ett) ho) pe) ae

[aa Sighature :
f \. La CJ Agent
ae C1 Address

  

     

Selah beta ee its) ere

7 Compléigyteris 1,2,and3,0 0 we
. @ Print yourname and address on the reverse:
so that we canreturn the card to you,

      
 
 
 

 

 

 

lm Attach this card to the back of the mailpiece, _B: Received by (Printacl Name) G, Date of Delive
or on the front if space permits. ANN \ Ao O93
1, Articia Addressed to: Loewe. 1] Dy Ig delivery address different from item 1? 01 Yes
. " . . dct below: N
SERGEANTWIGISAMIGALL ——_.___||__#Y8Sventerdolvery adress below: No

 

 

2 rt

Garfield Heights. Police Repartmneit ,
5555 Tumey Road”
Garfield Heights, OH 44125

ML reo

: 353 26

 

 

 

O Priority Mall Express®
- 0] Registered Malin

O Registered Mail Restric

Deilvery

O Raturn Recelpt for
FY: Merchandise
very. Feeq acted Dellvery O Slgnature.Confirmation
C] Signature Confintiation

Restricted Delivery

   

tricted s\Dalivery

  

if Articia Number (fransier from service label)

/fOL4 1820 0002 3725 3034

=

PS Form 38774, July 2075 PSN 7530-02-000-9053

 

Domestic Return Recelp

 

 

USPS TRACKING : a
; y First-Class Mail
am. ‘ieee & Fees'Pa
USPS
aT EE Te Permit No, .G-i0 \
as40 quod See 4042 2353 2h

United States * Sender: Please pint yourname, address, and ZIP+4° jn. this box*

Postal Service - Sandy Opacich, Clerk of Court .
U.S.D.C., Northern District of OH

- Carl B. Stokes U.S. Courthouse

: 801 West Superior Avenue
Cleveland. OH 44113

Case No. 1:20-ev-01288 —

 

 

 

 

 

sald ghyabldyfoeaboyogtoghelyg ood AP ape HYP Dray

 

 
